Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on May 24, 2022, in which claims 12-13, 15-16, and 18-23 were presented for examination, of which claim 12 was amended and claims 22 and 23 were added, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.
 

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive. 
	Applicants 1st Argument: Applicant respectfully submits that the references of record, either alone or in combination, do not teach, disclose, or suggest each and every feature of amended Claim 12. In particular, the references of record do not teach, disclose, or suggest a sole structure for shoes "wherein, in the plurality of upper protrusions, the tip ends are configured to vary in height depending on their positions with respect to portions of the planta of the wearer, while the bases are configured not to vary in height depending on their positions with respect to portions of the planta of the wearer" as recited in Claim 12. In other words, as can be seen in FIG. 3, reproduced below, the tip end can be tapered and, therefore, a higher tip can be sharper and apply more pressure at a point to a planta.
	Examiners Response: Examiner respectfully disagrees and explains below how Hatuno (US Patent 3,757,774) in view of Kramer (US Patent 5,493,791 embodiment “emb.” of Fig. 3 and 11) disclose the amended limitations below. In addition, Examiner shows how Hatuno teaches the original limitation “tip end integrated with the base and tapered as the tip end goes upward”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hatuno (US Patent 3,757,774) in view of Kramer (US Patent 5,493,791 embodiment “emb.” of Fig. 3 and 11).
Regarding claim 12, Hatuno discloses a sole structure (1, Fig. 1) for shoes (Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary), the sole structure (1) comprising: 
a sole body (see annotated Fig. 2 below) supporting an entire planta of a wearer (“supporting an…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a plurality of lower protrusions (3) protruding downward from a lower portion of the sole body (see annotated Fig. 2 below) toward the ground, and spaced from each other (Fig. 2); and 
a plurality of upper protrusions (2) protruding upward from an upper portion of the sole body (see annotated Fig. 2 below) toward the planta of the wearer (examiner notes this is shown in annotated Fig. 2 below), each of the upper protrusions (2) being on an upper side of the sole body (examiner notes “an upper side of the sole body” is shown in Fig. 2) and overlapping with an associated one of the lower protrusions (3) such that each of the upper protrusions (2) is at least partially vertically aligned with a corresponding one of the plurality of lower protrusions (Col. 2, lines: 16-22),
 each of the lower protrusions (3) has, at its lower portion, a first region (see annotated Fig. 2 below) which makes contact with the ground (examiner notes this is shown in annotated Fig. 2 below), 
each of the upper protrusions (2) has, at its upper portion, a second region (see annotated Fig. 2 below) configured to make contact with the planta of the wearer (“configured to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) and is smaller than the first region (examiner notes the annotated regions below in Fig. 2 show the “second region” is smaller than the “first region”),
each of the lower protrusions (3) is pillar-shaped to have a horizontal cross section whose outer dimension is uniform in shape and size from the lower portion of the sole body toward the ground (Col. 2, lines: 16-22, examiner notes the “pillar-shape” is shown in Fig. 2), 
a bottom surface of each of the lower protrusions serves as the first region (see annotated Fig. 2 below), 
each of the upper protrusions (2) includes a base (see annotated Fig. 2 below) which is pillar-shaped (examiner notes the “pillar-shape” of the “base” is shown in annotated Fig. 2 below) and a tip end (see annotated Fig. 2 below) integrated with the base (see annotated Fig. 2 below) and tapered as the tip end goes upward (examiner notes “taper” means “to gradually become narrower toward one end” as provided by MacMillan Dictionary. Examiner notes in annotated Fig. 2 below the “tip ends” are shown being tapered since the tips are rounded, meaning their dimension is narrower as the upper protrusions go upward), 
 wherein, in the plurality of upper protrusions (2), the tip ends (see annotated Fig. 2 below) are configured to vary in height depending on their positions with respect to portions of the planta of the wearer (examiner notes heights of tip ends are shown as “varying in height” in the annotated Fig. 2 below, citation of certain protrusions being the same height in different locations), while the bases are configured not to vary in height depending on their positions with respect to portions of the planta of the wearer (examiner notes the height of bases in certain protrusions are shown in annotated Fig. 2 below not varying with respect to portions of the planta of the wearer. In addition, Fig. 2, in full, shows various upper protrusions of equal height, meaning their respective bases are also of equal height).

    PNG
    media_image1.png
    397
    598
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

Hatuno does not disclose each of the lower protrusions is square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane, the lower protrusions are arranged so that a side of a square shape of one of the lower protrusions is generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions.
However, Kramer teaches yet another sole structure, wherein Kramer teaches a sole structure (10, Fig. 1 and 3) comprises lower protrusions (20, Fig. 3), wherein each of the lower protrusions (20) is square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane (Col. 5, lines: 10-12, 14-17, and 23-24, examiner notes the lower protrusions, element 20, are known as “plugs” which would be “square” when its height matches its thickness. The cited height or thickness is between “3mm and 10mm”) the lower protrusions (20) are arranged so that a side of a square shape of one of the lower protrusions (see annotated Fig. 3 below) is generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions (examiner notes since each of the lower protrusions are square shaped they would be “generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions” as shown in Fig. 3).

    PNG
    media_image2.png
    364
    731
    media_image2.png
    Greyscale

Fig. 3-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lower protrusions as disclosed by Hatuno, by making it square as taught by Kramer, in order to enhance the structural stability of the lower protrusions. 
They do not disclose each of the upper protrusions is square-shaped when viewed in horizontal cross section, and 2 of 10118409344Application No.: 16/137,893Attorney Docket No.: 237710.000099.MIZ226the bases of the protrusions are arranged so that when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to the ground plane, a side of a square shape of one of the bases of the plurality of upper protrusions is generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions.
However, in the emb. shown in Fig. 11 of Kramer, it is taught each of the upper protrusions (51, Fig. 11) is square-shaped when viewed in horizontal cross section (Col. 5, lines: 60-65), and 2 of 10118409344Application No.: 16/137,893Attorney Docket No.: 237710.000099.MIZ226the bases of the protrusions (see annotated Fig. 11 below) are arranged so that when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to the ground plane, a side of a square shape of one of the bases of the plurality of upper protrusions (see annotated Fig. 11 below) is generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions (examiner notes the “upper protrusions” are shown as “generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions” as shown in annotated Fig. 11 below).

    PNG
    media_image3.png
    369
    383
    media_image3.png
    Greyscale

Fig. 11-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the upper protrusions as disclosed by Hatuno in view of Kramer (emb. Fig. 3), by making it square as taught by Kramer (emb. Fig. 11), in order to enhance the structural stability of the upper protrusions. 
 
Regarding claim 13, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the second regions of the upper protrusions (see annotated Fig. 2 above of Hatuno) vary in size depending on their positions with respect to portions of the planta of the wearer (Col. 2, lines: 9-14, Fig. 2).  

Regarding claim 15, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose a shoe (combination of 4, 5, and 1, Fig. 1 and 2 of Hatuno) comprising the sole structure of claim 12 (1, Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary).  

Regarding claim 16, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose a shoe (combination of 4, 5, and 1, Fig. 1 and 2 of Hatuno) comprising the sole structure of claim 13 (1, Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary).  

Regarding claim 21, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose a horizontal cross-sectional shape of one of the bases of the plurality of upper protrusions matches, in a non-rotational manner, a horizontal cross-sectional shape of a corresponding one of the lower protrusions which is vertically aligned with the one of the bases in a lower side of the sole body (Col. 2, lines: 14-22 of Hatuno, examiner notes since the protrusions are symmetric about each other, the bases of the upper protrusions would have a “horizontal cross-sectional shape” vertically aligned with the lower protrusions).

Regarding claim 22, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the heights of the bases of the plurality of upper protrusions (see annotated Fig. 2 above of Hatuno) include at least three heights (see annotated Fig. 2 above).
  
Regarding claim 23, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the plurality of upper protrusions (2 of Hatuno) are made of a foam of an elastic material (Col. 2, lines: 3-9, examiner notes it is well known in the art “elastic synthetic resins” made through “injection molding” are well known in the art as being foam elastic materials).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatuno in view of Kramer (emb. of Fig. 3 and 11), further in view of Nabernik (US PG Pub. 2013/0036631).
Regarding claim 18, Hatuno in view of Kramer (emb. of Fig. 3 and 11) disclose the invention substantially as claimed above.
They do not disclose an upper.
	However, Nabernik teaches another similar sole structure, wherein Nabernik teaches an upper (22, Fig. 3) attached to an upper side of the sole structure (57, Par. 0109, Lines: 1-9), wherein the upper (22) includes an upper body (23) and an insole (29) integrated with the upper body (23, examiner notes this limitation is shown in Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11), by incorporating an upper including an upper body and an insole integrated with the upper body as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

Regarding claim 19, Hatuno in view of Kramer (emb. of Fig. 3 and 11), further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11), by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

	Regarding claim 20, Hatuno in view of Kramer (emb. of Fig. 3 and 11), further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11), by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732